DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In lines 23 and 25 of claim 1 and in lines 19 and 21 of claim 15, the recitation “scrapper” should be corrected to --scraper-- to correct a grammar error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorensen US 2019/0230844 A1.
With respect to claim 1, Sorensen US 2019/0230844 A1 discloses a split gauge wheel assembly 12 for of a planter row unit 14, comprising:
(a) a gauge wheel arm 54 having an arm hub (Figures 1 and 2) at a first end (unnumbered) and having a rotatable wheel hub (Figures 1 and 2) at a second end (unnumbered), the arm hub (Figures 1 and 2) adapted to pivotally mount to a frame member of the planter row unit 14;
(b) a split gauge wheel 56 secured to the rotatable wheel hub (Figures 1 and 2), the split gauge wheel 56 including:
(i) an inner wheel member 56 disposed adjacent to the rotatable wheel hub (Figures 1 and 2), the inner wheel member 56 having a width (unnumbered) and a circumferential periphery (unnumbered); and
(ii) an outer wheel member 56 having a width (unnumbered) and a circumferential periphery (unnumbered), the outer wheel member 56 spaced laterally outward from the inner wheel member 56, thereby defining a gap (unnumbered) between the inner wheel member width (unnumbered) and the outer wheel member width (unnumbered); and
(c) a scraper assembly 64,66,54,92,74,78,100 (Figure 1), including:
(i) a bracket member (unnumbered; Figure 1) secured to the arm hub (Figures 1 and 2); (ii) a scraper blade 54 (Figure 1) movable relative to the bracket member (unnumbered; Figure 1), the scraper blade 54 (Figure 1) including:
(A) a finger projection 54 (Figure 1) extending downwardly into the gap (unnumbered) between the inner wheel member 56 and the outer wheel member 56;
(B) an inner scraper flange (unnumbered; Figure 1) extending laterally inward from the finger projection 54 (Figure 1), the inner scraper flange (unnumbered; Figure 1) having a lower end (unnumbered) disposed in proximity to the circumferential periphery (unnumbered) of the inner wheel member 56;
(C) an outer scraper flange (unnumbered; Figure 1) extending laterally outward from the finger projection 54 (Figure 1), the outer scraper flange (unnumbered; Figure 1) having a lower end (unnumbered) disposed in proximity to the circumferential periphery (unnumbered) of the outer wheel member 56;
whereby the inner scraper flange (unnumbered; Figure 1) removes soil buildup on the circumferential periphery (unnumbered) of the inner wheel member 56 as the split gauge wheel 56 rotates during field operations;
whereby the outer scraper flange (unnumbered; Figure 1) removes soil buildup on the circumferential periphery (unnumbered) of the outer wheel member 56 as the split gauge wheel 56 rotates during field operations; and
whereby the finger projection 54 (Figure 1) removes soil buildup in the gap (unnumbered) between the inner wheel member 56 and the outer wheel member 56 as the split gauge wheel 56 rotates during field operations.
As to claim 2, the lower end (unnumbered) of the inner scraper flange (unnumbered; Figure 1) has a contour (unnumbered) to mate with a contour (unnumbered) in the circumferential periphery (unnumbered) of the inner wheel member 56.
Regarding claim 3, the lower end (unnumbered) of the outer scraper flange (unnumbered; Figure 1) has a contour (unnumbered) to mate with a contour (unnumbered) in the circumferential periphery (unnumbered) of the outer wheel member 56.
With respect to claim 4, the lower end (unnumbered) of the outer scraper flange (unnumbered; Figure 1) has a contour (unnumbered) to mate with a contour (unnumbered) in the circumferential periphery (unnumbered) of the outer wheel member 56.
As to claim 5, the inner scraper flange (unnumbered; Figure 1) has a width (unnumbered) approximating the width (unnumbered) of the inner wheel member 56.
Regarding claim 6, the outer scraper flange (unnumbered; Figure 1) has a width (unnumbered) approximating the width (unnumbered) of the outer wheel member 56.
With respect to claim 7, the outer scraper flange (unnumbered; Figure 1) has a width (unnumbered) approximating the width (unnumbered) of the outer wheel member 56.
As to claim 8, the inner wheel member 56 includes a solid wheel disc (unnumbered; Figure 1) extending between the wheel hub (Figures 1 and 2) and a wheel rim (unnumbered; Figure 1) of the inner wheel 56.
Regarding claim 11, an intermediate plate (unnumbered; Figure 1) is necessarily disposed between the scraper blade 54 (Figure 1) and the bracket member (unnumbered; Figure 1).
With respect to claim 12, the scraper blade 54 (Figure 1) is necessarily laterally adjustable relative to the bracket member (unnumbered; Figure 1).
As to claim 13, the scraper blade 54 (Figure 1) is necessarily laterally adjustable relative to the arm hub (Figures 1 and 2).
Regarding claim 14, the finger projection 54 (Figure 1) is disposed at an angle relative to vertical.
With respect to claim 15, Sorensen US 2019/0230844 A1 disc (unnumbered; Figure 1)loses a scraper assembly 64,66,54,92,74,78,100 (Figure 1) adapted for a split gauge wheel assembly 12 of a planter row unit 14, wherein the split gauge wheel assembly 12 includes a gauge wheel arm 54 having an arm hub (Figures 1 and 2) at a first end (unnumbered) and having a rotatable wheel hub (Figures 1 and 2) at a second end (unnumbered), the arm hub (Figures 1 and 2) adapted to pivotally mount to a frame member of the planter row unit 14, the rotatable wheel hub (Figures 1 and 2) supporting a split gauge wheel 56, the split gauge wheel 56 including an inner wheel member 56 and an outer wheel member 56, the inner wheel member 56 disposed adjacent to the rotatable wheel hub (Figures 1 and 2), the outer wheel member 56 spaced laterally outward from the inner wheel member 56, thereby defining a gap (unnumbered) between the inner wheel member 56 and the outer wheel member 56, the scraper assembly 64,66,54,92,74,78,100 (Figure 1) comprising: 
a bracket member (unnumbered; Figure 1) adapted to be secured to the arm hub (Figures 1 and 2); 
a scraper blade 54 (Figure 1) movable relative to the bracket member (unnumbered; Figure 1), the scraper blade 54 (Figure 1) including: 
a finger projection 54 (Figure 1) configured to extend (unnumbered) downwardly into the gap (unnumbered) between the inner wheel member 56 and the outer wheel member 56; 
an inner scraper flange (unnumbered; Figure 1) extending laterally inward from the finger projection 54 (Figure 1), the inner scraper flange (unnumbered; Figure 1) having a lower end (unnumbered) configured to be disposed in proximity to a circumferential periphery (unnumbered) of the inner wheel member 56; 
an outer scraper flange (unnumbered; Figure 1) extending laterally outward from the finger projection 54 (Figure 1), the outer scraper flange (unnumbered; Figure 1) having a lower end (unnumbered) configured to be disposed in proximity to a circumferential periphery (unnumbered) of the outer wheel member 56; 
whereby when in use, as the split gauge wheel rotates, the inner scraper flange (unnumbered; Figure 1) removes soil buildup on the circumferential periphery (unnumbered) of the inner wheel member 56 and the outer scraper flange (unnumbered; Figure 1) removes soil buildup on the circumferential periphery (unnumbered) of the outer wheel member 56, and the finger projection 54 (Figure 1) removes soil buildup in the gap (unnumbered) between the inner wheel member 56 and the outer wheel member 56.
As to claim 16, the lower end (unnumbered) of the inner scraper flange (unnumbered; Figure 1) has a contour (unnumbered) to mate with a contour (unnumbered) in a circumferential periphery (unnumbered) of the inner wheel member 56.
Regarding claim 17, the lower end (unnumbered) of the outer scraper flange (unnumbered; Figure 1) has a contour (unnumbered) to mate with a contour (unnumbered) in a circumferential periphery (unnumbered) of the outer wheel member 56.
With respect to claim 18, the lower end (unnumbered) of the outer scraper flange (unnumbered; Figure 1) has a contour (unnumbered) to mate with a contour (unnumbered) in a circumferential periphery (unnumbered) of the outer wheel member 56.
As to claim 19, the inner scraper flange (unnumbered; Figure 1) has a width (unnumbered) approximating a width (unnumbered) of the inner wheel member 56.
Regarding claim 20, the outer scraper flange (unnumbered; Figure 1) has a width (unnumbered) approximating a width (unnumbered) of the outer wheel member 56.
With respect to claim 21, the outer scraper flange (unnumbered; Figure 1) has a width (unnumbered) approximating a width (unnumbered) of the outer wheel member 56.
As to claim 22, an intermediate plate (unnumbered; Figure 1) is disposed between the scraper blade 54 (Figure 1) and the bracket member (unnumbered; Figure 1).
Regarding claim 23, the scraper blade 54 (Figure 1) is necessarily laterally adjustable relative to the bracket member (unnumbered; Figure 1).
With respect to claim 24, the scraper blade 54 (Figure 1) is necessarily laterally adjustable relative to the arm hub (Figures 1 and 2).
As to claim 25, the finger projection 54 (Figure 1) is disposed at an angle relative to vertical.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



June 29, 2022